                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:14CR8

       vs.
                                                                   ORDER
IVELL M. HAGENS,

                      Defendant.

       The defendant appeared before the court on May 10, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [109], and Amended Petition for
Warrant or Summons for Offender Under Supervision [116]. David R. Stickman
represented the defendant. Jody B. Mullis represented the government. The defendant
was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with
Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Warrant or
Summons for Offender Under Supervision [109]. The government’s oral motion to
dismiss Petition [109] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Joseph F. Bataillon in Courtroom No. 3, Third Floor,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska on July
25, 2019, at 1:00 p.m.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of
Nebraska is directed to place a detainer with the correctional officer having custody of
the defendant.

       IT IS SO ORDERED.

       DATED this 10th day of May, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
